Case 1:17-cv-01079-STA-jay Document 25 Filed 07/24/19 Page 1 of 38     PageID 90




                          UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                           WESTERN DIVISION (JACKSON)
                               Case No. 1:17-01079-STA-jay

UNITED STATES OF AMERICA ex rel.
GURPREET MAUR, M.D.

       Plaintiff,

-vs-

ELIE HAGE-KORBAN, M.D., DELTA             JURY TRIAL DEMANDED
CLINICS, PLC, d/b/a THE HEART and
VASCULAR CENTER OF WEST TENNESSEE,
COMMUNITY HEALTH SYSTEMS, INC.,
KNOXVILLE HMA HOLDINGS, LLC d/b/a TENNOVA
HEALTHCARE, JACKSON HOSPITAL CORPORATION
d/b/a REGIONAL HOSPITAL OF JACKSON, and
DYERSBURG HOSPITAL COMPANY, LLC, d/b/a
DYERSBURG REGIONAL MEDICAL CENTER.

       Defendants.

                               AMENDED COMPLAINT
                        (False Claims Act, 31 U.S.C. §§3729 et seq.)




                                       Page 1 of 38
Case 1:17-cv-01079-STA-jay Document 25 Filed 07/24/19 Page 2 of 38                      PageID 91



         COMES NOW Plaintiff/Relator, Gurpreet Maur, M.D., acting on behalf of and in the name

of the United States of America, and files this Amended Complaint under the qui tam provisions

of the False Claims Act, 31 U.S.C. §§ 3729 et seq, and alleges as follows:

                                 PRELIMINARY STATEMENT

         1.      Relator brings this lawsuit based on the Defendants’ submission of false claims to

government insurance programs for wholly unnecessary cardiac testing and procedures.

Specifically, Defendants herein actively participated in blatant overutilization of cardiac medical

services which were unnecessary or not medically indicated, including but not limited to Nuclear

stress imaging, echocardiogram, angiography, angioplasty, stenting, and coronary CT angiography

(CTA).

         2.      An unfortunate reality of the current healthcare system is that patients, and by

extension, their insurers or payors, must have incredible faith that healthcare providers will only

perform and bill for necessary medical care. Insurers and regulators simply cannot be in every

operating room, or review every claim submitted in order to follow up on each purported service

provided.

         3.      In order to verify this level of trust, providers who treat government-insured

patients are contractually obligated to agreements and sign certifications which specifically require

them to only provide and bill for medically necessary care under penalty of law. Insurers and

regulators, as well as society at large, rely upon the truthfulness and candor of these physicians as

professionals.

         4.      Another unfortunate reality of modern healthcare is that hospitals must keep their

highly profitable operating rooms full in order to cover losses from other less profitable

departments. As a result of this financial pressure, hospitals are often forced to recruit or




                                            Page 2 of 38
Case 1:17-cv-01079-STA-jay Document 25 Filed 07/24/19 Page 3 of 38                      PageID 92



incentivize physicians who can keep the operating rooms full of legitimate patients, or look the

other way while less scrupulous physicians undertake unnecessary procedures in their facilities.

In either instance, the hospital still profits from full operating rooms.

        5.     To verify or monitor these potential conflicts, hospitals are required to implement

several quality assurance measures. As laid bare in this complaint, two local hospitals, formerly

owned by Defendant Community Health Systems, Inc., opted to allow Dr. Korban to continue

providing medically unnecessary procedures in their hospitals.

        6.     When providers are caught billing for services which are unnecessary, they are

guilty of health care fraud. When this occurs, providers are often bound to contracts called

Integrity Agreements (hereinafter “IA”) with the Office of the Inspector General for the

Department of Health and Human Services (hereinafter “OIG-HHS”). The IA outlines the

obligations which an individual or entity accepts as part of a civil settlement involving allegations

of health care fraud. An individual or entity agrees to the IA obligations and in exchange, the OIG

agrees not to seek to exclude the entity from participation in Medicare, Medicaid, or other Federal

health care programs. IAs have common elements, but each one is also tailored to address the

specific facts or covered conduct of the case and may incorporate elements of a defendant’s

preexisting compliance program.

        7.     These integrity agreements are intended to provide an additional guarantee or layer

of accountability to ensure that providers will only perform and bill for medically necessary care.

The typical IA contains compliance, monitoring and auditing provisions which subject the offender

to heightened scrutiny.     When providers violate IAs, they often trigger stipulated penalty

provisions and risk their ability to participate in HHS programs. This is due not only due to

violating the contract with OIG-HHS itself, but also by virtue of the exclusionary authority found




                                             Page 3 of 38
Case 1:17-cv-01079-STA-jay Document 25 Filed 07/24/19 Page 4 of 38                        PageID 93



in 42 USC §1320a-7.        One of the purposes for binding violators to an IA after settling

investigations or litigation is to use monitoring or supervision to deter repeat violations.

        8.     As more fully conveyed herein, despite being party to an IA, Defendant Elie Hage-

Korban, MD (hereinafter “Dr. Korban”) continued his fraudulent practices.           For example, in

November 2016, Dr. Korban was disciplined by the Tennessee Department of Health for medical

business advertisements in which untrue or misleading statements were made. More specifically,

Dr. Korban was part owner, medical director and Chairman of the Board of a medical spa. He

allowed an employee, who did not have a medical license, to hold herself out as a medical doctor

to patients, staff and in advertisements. Again, Dr. Korban entered into a settlement agreement

and was fined. Subsequently, Dr. Korban faced additional discipline and was subjected to fines in

Illinois, Michigan and Florida, states where he also holds a medical license. This additional

discipline stemmed not only from Dr. Korban’s underlying wrongdoing, but also from his failure

to timely disclose the Tennessee Order as required.

        9.     However, this matter does not merely implicate a single recalcitrant cardiologist.

Rather, this case also implicates Dr. Korban’s cardiology practice group, Delta Clinics PLC d/b/a

Heart and Vascular Center of West Tennessee (hereinafter “Delta”), national hospital

owner/operator Community Health Systems, (hereinafter “CHS”), its regional operating entity

Tennova Healthcare (hereinafter “Tennova”), and two local hospitals; Regional Hospital of

Jackson (hereinafter “RHJ”) and Dyersburg Regional Medical Center (hereinafter “DRMC”).

        10.    Defendants CHS, RHJ, and DRMC shielded themselves and Defendants Dr.

Korban and Delta from any scrutiny or oversight in order to protect their profit stream. In doing

so, Defendants were all able to defraud the government and collect substantial government

payments to which they were not rightfully entitled, to the detriment of the government and its




                                            Page 4 of 38
Case 1:17-cv-01079-STA-jay Document 25 Filed 07/24/19 Page 5 of 38                      PageID 94



taxpayers.

        11.      Despite the existence of the IA, the practices which formed the basis for the prior

settlement and related IA actually persisted while the agreement was in place, as well as through

the filing of this complaint. Clearly the agreement, which entailed the formation of an Independent

Review Organization (IRO) to oversee and review Dr. Korban’s practices, was insufficient to rein

in the behavior of a recalcitrant fraudster. Moreover, Defendant CHS was also under an unrelated

but nearly identical Corporate Integrity Agreement (CIA), executed on July 23, 2014 related to its

operation of Laredo Medical Center. In short, the allegations are not news to these Defendants,

rather, the instant allegations are the perpetual modus operandi of the Defendants.

                                                 PARTIES

       A.        Relator

        12.      Under the False Claims Act, a person or persons with knowledge of false or

fraudulent claims against the Government (a “Relator”) may bring an action on behalf of the

federal government, state government(s), and themselves. Relator, Dr. Gurpreet Maur is an

original source of information within the meaning of the False Claims Act, 31 U.S.C. §

3730(e)(4)(B).

        13.      Gurpreet Maur, M.D., was a resident of Jackson, Tennessee during all relevant

times of this amended complaint. Dr. Maur is Board Certified in Interventional Cardiology and is

licensed to practice medicine in the states of Tennessee and South Carolina. Dr. Maur began

working for Delta in 2016 as an Interventional Cardiologist and eventually resigned his position

before moving to South Carolina.

        14.      But for Dr. Maur bringing this information to light in the form of this complaint,

these schemes would continue ad infinitum.




                                            Page 5 of 38
Case 1:17-cv-01079-STA-jay Document 25 Filed 07/24/19 Page 6 of 38                       PageID 95



         B.    Defendants

         15.   Community Health Systems, Inc. (CHS) is a for-profit corporation, organized under

the laws of the state of Tennessee. It maintains its headquarters at 4000 Meridian Blvd., Franklin,

Tennessee, 37067. According to their website, “Community Health Systems, Inc. is one of the

nation’s leading operators of general acute care hospitals. The organization’s affiliates own

operate or lease 158 hospitals in 22 states with approximately 26,000 licensed beds.”1

         16.   Knoxville HMA Holdings, LLC d/b/a Tennova Healthcare is a wholly owned

subsidiary of Community Health Systems, Inc. It maintains its headquarters at 4000 Meridian

Blvd., Franklin, Tennessee, 37067. Tennova is organized into regions within Tennessee. The two

hospitals at issue in this matter fall within the Western Region of Tennova at all times material to

this action.

         17.   At all times material to this action, Jackson Hospital Corporation f/k/a Regional

Hospital of Jackson was a wholly owned subsidiary of Tennova Healthcare and conducted business

at 367 Hospital Boulevard, Jackson, Tennessee, 38305. Jackson Hospital Corporation also

operated under the legal name Jackson, Tennessee Hospital Company, LLC and assumed names

Tennova Healthcare- Regional Jackson and Tennova Healthcare- Regional Hospital of Jackson.

Jackson Hospital Corporation uses NPI number 1023089984.

         18.   At all times material to this action, Dyersburg Hospital Company, LLC a/k/a

Dyersburg Regional Medical Center was also a wholly owned subsidiary of Tennova Healthcare

and conducted business at 400 E. Tickle Street, Dyersburg, Tennessee, 38024.             Dyersburg

Regional Medical Center operated under the legal name Dyersburg Hospital Company, LLC,

formerly Dyersburg Hospital Corporation and uses assumed names Tennova Healthcare-



1
    See www.chs.net

                                           Page 6 of 38
Case 1:17-cv-01079-STA-jay Document 25 Filed 07/24/19 Page 7 of 38                  PageID 96



Dyersburg Regional and Tennova Healthcare- Dyersburg Regional Medical Center. Dyersburg

Hospital Company, LLC uses NPI number 1043282338.

        19.    Elie Emile Hage-Korban, M.D., is licensed by the state of Tennessee to practice

Internal Medicine with his original license granted on November 14, 2002 and expiring on July

31, 2018.2 Dr. Korban received his M.D. from the American University of Beirut, Beirut, Lebanon

in January 1997. He is board certified in Internal Medicine and Nuclear Cardiology. Upon

information and belief, no hospital staff privileges have been reported to the Tennessee

Department of Health on his behalf.

        20.    Dr. Korban resides at 22 Deepwood Drive, Jackson, Tennessee, 38305, and owns

and operates Delta Clinics PLC., d/b/a The Heart and Vascular Center of West Tennessee, P.C.,

17 Centre Plaza Drive, Jackson, Tennessee, 38305. His NPI number is 1679511026 and his

Tennessee License No. is 36932. Dr. Korban also holds medical licenses in Florida (License No.

ME0129843), Illinois (License No. 036121914), Alabama (License No. 30902) and Michigan

(License No. 43-01-071173).

        21.    Delta Clinics PLC, d/b/a The Heart and Vascular Center of West Tennessee, P.C.,

is a for-profit professional corporation, organized under the laws of the state of Tennessee. It

maintains its headquarters at 9486 Highway 412W, Lexington, Tennessee, 38351, with a mailing

address of 17 Centre Plaza Drive, Jackson, Tennessee, 38305 and uses NPI number 1629016399.

Upon information and belief, Dr. Korban is the sole owner of Delta and otherwise completely

controls its operations.




2
  Information obtained at https://apps.health.tn.gov/Licensure/Results.aspx, though a current
search for license verification is inconclusive.

                                         Page 7 of 38
Case 1:17-cv-01079-STA-jay Document 25 Filed 07/24/19 Page 8 of 38                      PageID 97



                                JURISDICTION AND VENUE

        22.    This Court has jurisdiction over this Amended Complaint pursuant to 28 U.S.C.

§§1331 and 1345, and 31 U.S.C. §3732(a).

        23.    All of the alleged acts which form the basis of this Amended Complaint arose in

the Western District of Tennessee. In addition, DRMC, RHJ and Delta are corporations organized

and existing under the laws of the State of Tennessee, with their principal places of business and

offices in the Western District of Tennessee. Accordingly, venue in this district is proper pursuant

to 28 U.S.C. §1391 and 31 U.S.C. §3732(a).

        24.    Relator, Gurpreet Maur is a citizen of the United States of America. Dr. Maur is

suing in the name of and on behalf of the United States of America under the qui tam provisions

of the False Claims Act.

        25.    None of the allegations set forth in this Amended Complaint are based on a public

disclosure of allegations or transactions in a criminal, civil or administrative hearing, in a

congressional, administrative or General Accounting Office report, hearing, audit or investigation,

or from the news media, rather they are the declarations of the Relator as an original source.

        26.    Relator has direct and independent knowledge within the meaning of 31 U.S.C. §

3730(e)(4)(B) of the information on which the allegations set forth in this Amended Complaint are

based upon, and he has voluntarily provided the information to the government prior to filing this

Complaint.

        27.    As required by 31 U.S.C. § 3730(a)(2), Relator has provided to the Attorney

General of the United States and to the United States Attorney for the District of Western District

of Tennessee, in advance of filing of this Complaint, a declaration of material evidence and

information related to this Complaint.




                                           Page 8 of 38
Case 1:17-cv-01079-STA-jay Document 25 Filed 07/24/19 Page 9 of 38                        PageID 98



                                       FACTUAL BACKGROUND

        28.     Defendant Dr. Korban, along with his medical practice Delta, was and is engaged

in the private practice of diagnostic and interventional cardiology (the medical specialty involved

in the diagnosis and treatment of heart disease). Dr. Korban, along with hospital Defendants

DRMC and RHJ, engaged in a scheme built upon Dr. Korban’s ordering and performing of

numerous unnecessary diagnostic studies, unnecessary heart catheterizations, diagnostic coronary

angiography and other unnecessary coronary and peripheral intervention procedures.

        29.     While the United States and several private insurance companies were essentially

fleeced financially by this conduct, the true victims of these schemes were the numerous patients

who lacked appropriate indications for the invasive, expensive and dangerous interventions.

        30.     After conducting unnecessary or excessive testing, Dr. Korban, or others acting at

his direction, subsequently performed unnecessary interventional procedures on numerous

patients, including, but not limited to coronary artery catheterization, angiography, angioplasty

and stenting.

        31.     In most, if not all of these cases, the involved patients were hospitalized prior to or

thereafter, or both at either DRMC or RHJ needlessly and without appropriate indication, other

than recuperation from the procedure they had just unnecessarily undergone.

        32.     Starting almost immediately upon Relator’s employment with Dr. Korban, Relator

personally observed inappropriate and medically unnecessary cardiac procedures being performed

by Dr. Korban and other Delta physicians directed by Dr. Korban.

        33.     Relator would regularly view cases of medically unnecessary procedures by

reviewing patient charts or films. Films documenting Dr. Korban’s unnecessary stenting were

commonly displayed in the catheterization lab viewer. Perhaps most troubling, Dr. Korban or




                                            Page 9 of 38
Case 1:17-cv-01079-STA-jay Document 25 Filed 07/24/19 Page 10 of 38                         PageID 99



other Delta physicians would call on Relator’s patients after Relator had determined no tests or

procedures were necessary for the patients. Yet, Dr. Korban or other Delta physicians would order

tests or conduct procedures in contravention of Relator’s orders or opinions.

        34.     The procedures ordered by Dr. Korban were invasive cardiology procedures.

Often, Dr. Korban would order ambulance transport of patients to both DRMC and RHJ for

unnecessary heart catheterization, diagnostic coronary angiography and various coronary and

peripheral intervention procedures. To be clear, these patients lacked appropriate indications for

diagnostic and therapeutic intervention. In such cases, not only were the procedures or tests

unnecessary, but the expensive ambulance transport was similarly uncalled for.

        35.     Consistent with a scheme he had previously perpetrated, Dr. Korban would falsely

claim in patient charts that the patient complained of chest pain, but that the stress test had come

out negative. A negative stress test normally indicates that the chest pain is not the result of a heart

problem. However, Dr. Korban would admit these patients to one of the Defendant hospitals. In

most, if not all of these cases, Dr. Korban, or others at his direction, thereafter performed

unnecessary interventional procedures, including, but not limited to coronary artery

catheterization, angiography, angioplasty and stenting.

        36.     In connection with unnecessary stent procedures, Dr. Korban or other Delta

physicians would also prescribe blood thinners in their aftercare plan. The long-term use of these

medications was necessitated solely by the implantation of the otherwise unnecessary stents. Even

with the advent of generic versions, these blood thinner medications add substantial costs, and

pose long term risks, to patients who frankly should have never received stents in the first place,

let alone the lifetime of medication that comes with such procedures.

        37.     RHJ and DRMC directly, while CHS and Tennova indirectly, filed claims for the




                                            Page 10 of 38
Case 1:17-cv-01079-STA-jay Document 25 Filed 07/24/19 Page 11 of 38                     PageID 100



 hospitalizations and facility fees related to the unnecessary procedures, collecting payments from

 the federal payor programs on behalf of those insured beneficiaries.

                              PRIOR FRAUD INVOLVING DR. KORBAN

         38.     The practice of performing unnecessary procedures and ordering unnecessary tests

 is not new to Dr. Korban.

         39.     Upon information and belief, Dr. Korban’s performance of unnecessary cardiac and

 stent procedures previously resulted in him being censured by a local hospital, Jackson-Madison

 County General Hospital in the mid-2000s.

         40.     More directly, this exact scheme was previously detailed and exposed in a prior qui

 tam case brought by Dr. Wood Demming against Dr. Korban and RHJ, (among other Defendants)

 on June 13, 2007. The central allegations in the Demming complaint were that Defendants had

 billed Medicare and Medicaid for medically unnecessary cardiac stent placements during the time

 period of January 1, 2005 through December 31, 2008.

         41.     In addition, there were allegations that the Defendants were in violation of AKS

 and Stark laws based upon unlawful financial arrangements between certain hospitals and Dr.

 Korban. Not only does the instant complaint make nearly identical claims about Dr. Korban’s

 current practices, but upon information and belief, these same types of financial arrangements

 persist to this day.

         42.     The United States eventually intervened in Dr. Demming’s case and settled the

 claims with the Defendants therein.      Specifically, the United States Department of Justice

 announced on December 19, 2013 that Dr. Korban had agreed to pay $1.15 million to settle the

 claims against him.

         43.     On May 7, 2015, Jackson-Madison County General Hospital paid $1,328,465 to




                                           Page 11 of 38
Case 1:17-cv-01079-STA-jay Document 25 Filed 07/24/19 Page 12 of 38                    PageID 101



 resolve their involvement in the alleged practices.

         44.    On July 15, 2015 Regional Hospital of Jackson (RHJ) announced it too had settled

 the allegations in the Demming case. RHJ paid $510,000 to resolve their liability in the matter.

         45.    As a condition of the settlement, Dr. Korban entered into an Integrity Agreement

 (IA) with OIG-HHS. This IA was in effect from November 13, 2013 through November 13, 2016,

 and importantly, remained in place during the time period of most of the allegations herein.

         46.    Dr. Korban’s IA required that an independent review organization (IRO) monitor:

        Coding, billing and claims submission to all Federal health care programs by or
        on behalf of Korban, and reimbursement records for cardiology items and services
        for each 3-month period during the term of the Integrity Agreement.

         47.    The IA also called for a review of:

        Cardiac procedures including interventional cardiac procedures (including
        catheterization, angiographics, ultrasounds, stents, angioplasties) performed by
        Korban.

         48.    Despite working side-by-side with Dr. Korban, Relator is unaware of any actual

 independent review being conducted by an IRO and has never seen any of the contemplated reports

 issued, nor meetings conducted, as required in the IA.

         49.    Further, even assuming that such reviews were technically being conducted in

 secret or outside Relator’s presence, Relator is aware based upon his direct personal knowledge,

 that Dr. Korban has been and remains in direct violation of the terms of the agreement by virtue

 of his continuing fraud.

         50.    As an employee/contractor of Dr. Korban, Relator should have received training

 pursuant to Section III B of the IA. Dr. Korban arranged for Lynn Jones, his compliance officer

 to assist physicians receiving this training. When Relator met with Ms. Jones to undergo the

 training and take the corresponding test, he was informed that “he shouldn’t worry about it” and




                                           Page 12 of 38
Case 1:17-cv-01079-STA-jay Document 25 Filed 07/24/19 Page 13 of 38                     PageID 102



 that “I [Ms. Jones] would handle it.” As such, Relator did not actually receive the training

 contemplated by this section. Rather, Ms. Jones used Relator’s credentials to sign in to the system

 and answer the exam questions herself. While perhaps minor in scale, this behavior further

 illustrates the brazen way in which Dr. Korban perceives requirements as mere suggestions, to be

 interpreted and disregarded as he sees fit. Dr. Korban’s disregard for the law is further evidenced

 by his record of false and misleading statements made to the public (as described in detail above)

 and resulting disciplinary action in Tennessee, Michigan, Illinois and Florida in the 2016-2018

 timeframe.

          RHJ and DRMC WERE AWARE OF AND COMPLICIT IN KORBAN’S
           UNNECESSARY MEDICAL PROCEDURES AND FALSE BILLINGS

         51.    RHJ and DRMC also knew, or recklessly disregarded or deliberately ignored, the

 tremendous volume of catheterizations Dr. Korban performed, even on weekends. Dr. Korban

 performed up to 18 catheterizations on Saturdays and up to 10 on Sundays. These numbers alone

 (not even including the catheterizations done during the week) were excessive and would have

 raised a red flag about unnecessary procedures.

         52.    Upon information and belief, medical staff committees at both DRMC and RHJ,

 including their respective medical executive committees, have been presented or confronted with

 reports of Dr. Korban's and Delta’s overutilization and questionable billing practices. Rather than

 legitimately investigate or stop these practices, the hospital Defendants disregarded them, allowed

 the fraud to persist and engaged in their own fraudulent billing of the facility portion for

 unnecessary procedures.

         53.    Dr. Korban's abuses were obvious and blatant from the very start of his practice at

 these facilities. Perhaps most stunningly, as described above, these very practices were at the

 center of a qui tam suit and related Department of Justice investigations which RHJ and Dr. Korban


                                           Page 13 of 38
Case 1:17-cv-01079-STA-jay Document 25 Filed 07/24/19 Page 14 of 38                     PageID 103



 resolved just a few years ago.

         54.    Despite being under an IA and being made aware of the extensive unnecessary

 testing and procedures, neither RHJ nor DRMC took disciplinary actions against Dr. Korban or

 Delta. To the contrary, DRMC actually named Dr. Korban as their Chief of Cardiology. The

 unfortunate partnership between Dr. Korban, Delta and the Defendant Hospitals formed, and

 thrived, in furtherance of Defendants’ mutual goal of defrauding the government.

    DEFENDANT HOSPITALS’ FALSE BILLINGS TO MEDICAID AND MEDICARE

         55.    Because of, and in connection with Dr. Korban's diagnosis and treatment of

 Medicare beneficiaries, those beneficiaries also received related services at Defendant Hospitals.

         56.    Defendant Hospitals also participated in Medicare and accepted patients’

 assignment of Part A benefits for services provided in connection with Dr. Korban’s and Delta’s

 diagnoses and treatment.

         57.    Defendant Hospitals presented or caused the presentment of those claims to

 Medicare Part A and were paid by Medicare Part A.

         58.    Defendant Hospitals sought reimbursement, and actually received funds, from the

 Medicare and the Medicaid programs for providing inpatient and outpatient services and supplies

 to beneficiaries that were known to not be medically indicated or necessary. These services were

 provided and claims were submitted solely to wrongfully maximize reimbursement from the

 federal payer programs, in disregard of patient well-being or finances of the American taxpayers.

         59.    The process for requesting payment for services rendered to Medicare and

 Medicaid beneficiaries required the submission of individual claim forms by RHJ, DRMC and Dr.

 Korban or Delta for each patient with the appropriate diagnosis related group (DRG) for inpatient

 stays, the submission of a fee for service claim based on prevailing charges for inpatient and




                                           Page 14 of 38
Case 1:17-cv-01079-STA-jay Document 25 Filed 07/24/19 Page 15 of 38                          PageID 104



 outpatient services, and a representation that the services or supplies provided were medically

 necessary.

         60.     The submission of Medicare and Medicaid claims by DRMC and RHJ involves a

 representation and certification by each Hospital that it would abide by and has abided by, and that

 it will adhere to and has adhered to all of the statues, rules and regulations governing the federal

 payer programs.

         61.     RHJ and DRMC billed Medicare for services related to Dr. Korban and/or Delta’s

 stent placements, heart diagnostics and treatments even though these services were neither

 medically indicated, nor necessary. RHJ and DRMC falsely and fraudulently certified that the

 hospital services were medically indicated and necessary.

         62.     RHJ and DRMC billed Medicare for services related to Dr. Korban's stent

 placements, heart diagnostics and treatments and other unnecessary medical procedures, even

 though these procedures, tests and stent placements were not medically indicated and were

 unnecessary.

         63.     For each of the claims submitted by Dr. Korban, there was a corresponding false or

 fraudulent Medicare or TennCare claim presented by RHJ or DRMC for services related to the

 unnecessary cardiac procedure. Those services were not medically indicated or necessary for the

 health of the patient.

         64.     In each of these cases, the hospitals falsely or fraudulently certified that the hospital

 services were medically indicated and necessary for the health of the patient. By hospitalizing

 patients for the purpose of performing cardiac procedures that were not medically indicated or

 necessary for the health of the patient, Dr. Korban and Delta caused the hospitals to present the

 false or fraudulent claims identified above.




                                             Page 15 of 38
Case 1:17-cv-01079-STA-jay Document 25 Filed 07/24/19 Page 16 of 38                      PageID 105




   DEFENDANT HOSPITALS PAID ILLEGAL REMUNERATION TO DR. KORBAN

        55.      RHJ, DRMC and Dr. Korban essentially engaged in a bilateral kickback

 arrangement. Dr. Korban referred patients, admitted patients and performed unnecessary cardiac

 procedures in Defendant Hospitals. Defendant Hospitals benefitted from these fraudulent actions

 by billing for hospital services. More specifically, RHJ and DRMC:

              a) Paid Dr. Korban (vis-à-vis Delta) a significant salary subsidy above fair market
                 value to offset Delta’s payroll expenses,

              b) Ignored Dr. Korban's blatant overutilization of medical services,

              c) Continually granted Dr. Korban hospital privileges despite his fraud,

              d) Permitted Dr. Korban and Delta to bill and collect from Medicare and Medicaid for
                 medically unnecessary cardiac procedures and;

              e) In the case of DRMC, promoted Dr. Korban to Chief of Cardiology.


        56.      At all times during the relevant period and continuing to the present, DRMC, RHJ

 and CHS (through its ownership, individually, jointly, and/or in concert with one or more

 physicians) committed fraud by rewarding Dr. Korban for improperly admitting patients to their

 hospitals, many of whom did not meet medical necessity requirements for the procedures and/or

 admissions.

        57.      RHJ and DRMC knew or should have known by virtue of their Utilization Review

 Committee of the Medical Staff, its Clinical Quality Improvement Department and other internal

 quality control mechanisms, that many of Dr. Korban’s and Delta’s procedures and admissions

 were not medically necessary.

        58.      Relator lacks personal knowledge of any reports issued by the IRO pursuant to Dr.

 Korban’s IA. However, upon information and belief, Relator alleges that any valid IRO reports



                                            Page 16 of 38
Case 1:17-cv-01079-STA-jay Document 25 Filed 07/24/19 Page 17 of 38                       PageID 106



 would reveal the true nature of Dr. Korban’s actions and the elements of his fraudulent scheme.

         59.    RHJ and DRMC, through their administrators, ignored reports by medical staff

 members regarding Dr. Korban’s scheme. This includes, but is not limited to, reports made by the

 Relator, various cardiac catheterization lab personnel, various medical staff committees and the

 Utilization Review which informed them of Dr. Korban’s overutilization of cardiac services.

 Instead, Defendant Hospitals chose to accept substantial, but yet illegally obtained, remuneration

 from the federal payer programs while ignoring Korban’s fraudulent actions. Defendant Hospitals

 not only tolerated the fraud but encouraged it by promoting Dr. Korban and granting him generous

 salary subsidies. This scheme violates 42 U.S.C. § 1320a-7(b)(b)(l)(2) and (3), the Anti-kickback

 Statute, and as such, actionable under the False Claims Act.

         60.    As a condition of participation in the Medicare Program and as a condition

 precedent to the receipt of Medicare reimbursements, RHJ and DRMC must complete annual

 Medicare Cost Reports on Centers for Medicare and Medicaid Services (CMS) Form 2552. These

 reports contain representations and certifications by an officer that he or she is “familiar with the

 laws and regulations regarding the provision of healthcare services, and that the services identified

 in this cost report were provided in compliance with such laws and regulations.”

         61.    The cost reports would describe services to Dr. Korban’s patients, for which the

 Hospitals received kickbacks or illegal inducements (through the hospitals’ willful blindness to

 Dr. Korban’s activities and unlawful excessive compensation to Dr. Korban) prohibited by 42

 U.S.C. § 1320a-7b(b) and 42 U.S.C. § 1395nn and/or other laws. Thus, the CMS Cost Reports are

 "false records or statements” for purposes of the False Claims Act, 31 U.S.C. §§ 3729-3733.

         62.    Specifically, the statements contained in the cost reports that “the services

 identified in this cost report were provided in compliance with such laws and regulations” and




                                            Page 17 of 38
Case 1:17-cv-01079-STA-jay Document 25 Filed 07/24/19 Page 18 of 38                         PageID 107



 "were medically necessary” are false and thus violate the False Claims Act, 31 U.S.C. §§ 3729-

 3733.

          63.      Prohibited claims were submitted and paid by the government to RHJ, DRMC, Dr.

 Korban and Delta. All parties knew the quid pro quo for Dr. Korban's ongoing referral of patients

 to the hospitals’ catheterization facilities was a combination of the salary subsidies and refusal to

 enforce quality assurance measures as to Dr. Korban’s patient selection and the unnecessary

 procedures he performed.

          64.      Dr. Korban conspired with RHJ to submit and cause to be submitted false claims

 for reimbursement to both Medicaid and Medicare on behalf of both Dr. Korban and RHJ, as

 described above.

          65.      Defendant Korban conspired with DRMC to submit and cause to be submitted false

 claims for reimbursement to both Medicaid and Medicare on behalf of both Dr. Korban and

 DRMC, as described above.

                                  SPECIFIC PATIENT EXAMPLES

          66.      Collectively, the Defendants herein perpetrated their scheme by misrepresenting

 eligibility criteria for interventional cardiology procedures, which mirrors the tactics that gave rise

 to the prior complaint filed by Dr. Demming some ten years ago. There are no unique new details

 or dramatic twists to the aforementioned scheme, which was previously investigated and

 seemingly resolved. Rather, Dr. Korban is simply up to his old tricks and the other Defendants

 are perfectly happy to share in the ill-gotten gains so long as he keeps their operating rooms and

 cath labs full.

          67.      Dr. Korban and Delta have continually overstated the severity of stenosis in patients

 whom they have diagnosed, misrepresented the cardiac symptoms that are present and




                                              Page 18 of 38
Case 1:17-cv-01079-STA-jay Document 25 Filed 07/24/19 Page 19 of 38                       PageID 108



 misrepresented stress test results. This was done so as to increase the amount of percutaneous

 coronary interventions (PCIs) performed and therefore increase the amount of billing to federal

 government health care programs.

         68.    Dr. Korban and Delta have also overutilized cardiology testing procedures. This

 was not done to assure the best health care is delivered, but to assure their pockets are lined with

 the reimbursements from government health care programs.

    A. Unnecessary Angioplasty and Stenting

         69.    According to a review of randomized controlled trials that was published by Dr.

 David L. Brown on February 27, 2012, the common practice of inserting a stent to repair a

 narrowed artery (known as percutaneous coronary intervention (PCI)), has no benefit over standard

 medical care in treating stable coronary artery disease. Not only is the procedure costly (it varies

 from $30,000 to $50,000), it also has numerous risks. Those risks include stroke, heart attack,

 bleeding, kidney damage and allergic reactions. Gravely, the risk of death is one in one thousand.

         70.    According to Dr. Brown, “[m]oney is the driving force” because “[e]verybody gets

 paid to put in stents, the hospital gets paid, the doctor gets paid, the stenting company gets paid,”

 and he believes the fee-for-service environment has taken over the decision making in cardiology.

 Dr. Brown further reported that “[i]n many hospitals, the cardiac service line generates 40 percent

 of the total hospital revenue, so there’s incredible pressure to do more procedures.”

         71.    Defendants herein could be poster children for Dr. Brown’s study and

 corresponding conclusions as they have been motivated to perform PCI’s based strictly on the

 reason Dr. Brown identifies, money and greed!

         72.    Soon after Realtor started working for Dr. Korban, he noticed that a

 disproportionately large amount of cardiac invasive and interventional procedures were being




                                            Page 19 of 38
Case 1:17-cv-01079-STA-jay Document 25 Filed 07/24/19 Page 20 of 38                      PageID 109



 performed each day. In reviewing the charts and records, Relator observed that a large number of

 those procedures were unnecessary. However, Defendants, including the management of DRMC

 and RHJ, turned a blind eye in favor of financial gains.

         73.     The current Guidelines for Coronary Intervention clearly state that patients

 undergoing coronary interventions need to have coronary blockage of at least 70% in order to place

 a stent in the fair-sized vessel.

         74.     Relator has personally observed numerous government insured patients who have

 received angioplasty and/or stents from Dr. Korban and Delta whose actual blockage was

 significantly less than 70To create false support to enable the scheme, the reported blockage was

 exaggerated by Dr. Korban and/or Delta, thereby justifying the placement of stents.

         75.     The fraud which is alleged herein clearly preceded Relator’s employment with Dr.

 Korban and continues through the date of submission of this complaint.            Moreover, both

 CHS/Tennova hospitals (RHJ and DRMC) are active participants in the fraud. Relator provides

 the following patient encounters as representative examples of the extensive and endemic fraud.

         Medicare Patient V.A.

          76.    Patient V.A. was treated by Dr. Korban on March 28, 2016. A review of the

 patient’s medical record shows that Dr. Korban reported “OM1 has a 50% in-stent stenosis” and

 that the obtuse marginal artery underwent intravascular ultrasound (IVUS) revealing a “70%”

 stenosis. (Redacted Medical Record of Patient V.A. is attached hereto has Exhibit 1.)

         77.     Physiologic assessment of the obtuse marginal artery with Fractional Flow Reserve

 was not performed.       Dr. Korban performed angioplasty to the obtuse marginal artery, and

 angioplasty to the non-dominant right coronary artery. According to accepted standards of care,

 stenting a coronary lesion which is less than 70% is inappropriate and stenting of an “intermediate




                                           Page 20 of 38
Case 1:17-cv-01079-STA-jay Document 25 Filed 07/24/19 Page 21 of 38                      PageID 110



 appearance” (50-70% lesion) coronary stenosis without first performing a physiologic assessment

 with Fractional Flow Reserve is inappropriate.

         78.    Stenting of a non-dominant right coronary artery, especially without a stress test

 documenting ischemia to that zone, which this patient unequivocally did not receive, is

 inappropriate. Dr. Korban deviated from the standard of medical care in performing unnecessary

 angioplasty to both the obtuse marginal branch and the non-dominant right coronary artery during

 his treatment of Patient V.A.

         79.    Medicare was subsequently billed for these procedures and paid for the

 unnecessary treatment, which also carried an inherent risk of complication from the unnecessary

 surgery. Dr. Korban performed these unnecessary procedures in order to enrich himself and

 Defendant Regional Hospital of Jackson.

        Medicare Patient L.W.

 55.            Patient L.W. was treated by Dr. Korban on April 25, 2016 and April 27, 2016. A

 review of this patient’s medical record shows that Dr. Korban reported on April 25, 2016, that the

 saphenous vein graft was patent to the native right coronary artery, and that the native right

 coronary artery had a 70% mid-stenosis. On April 27, 2016, Dr. Korban performed angioplasty

 and stenting to the native right coronary artery, placing one stent to the mid-right coronary artery,

 and one stent to the ostium of the right coronary artery. (Redacted Medical Record of Patient L.W.

 is attached hereto has Exhibit 2.)

         56.    Stenting a native coronary artery, when a surgical graft is patent to the same vessel

 is unnecessary and is a breach of the standard of medical care. Placing a stent to a coronary lesion

 less than 70% is also a breach of the standard of medical care. The stent placed to the mid right

 coronary artery was inappropriate as the surgical graft was patent, and the stent to the ostium of




                                            Page 21 of 38
Case 1:17-cv-01079-STA-jay Document 25 Filed 07/24/19 Page 22 of 38                       PageID 111



 the right coronary artery was inappropriate as there was not a stenosis in that area, and the surgical

 graft was patent.

         57.    Medicare was subsequently billed for these procedures and paid for unnecessary

 treatment, which also carried an inherent risk of complication from the unnecessary surgery. Dr.

 Korban performed these unnecessary procedures in order to enrich himself and Defendant

 Dyersburg Regional Medical Center.

         Medicare Patient D.A.

         80.    Patient D.A. was treated by Dr. Korban on August 25, 2016 and August 29, 2016.

 A review of the patient’s medical record shows that Dr. Korban, in reviewing the angiogram

 completed on August 25, 2016, reported that the surgical graft to the left anterior descending artery

 was patent and that the native right coronary artery had a “70-80% mid stenosis” while, in actuality,

 the mid right coronary artery only had a 30-40% stenosis. (Redacted Medical Record of Patient

 D.A. is attached hereto has Exhibit 3.)

         58.    On August 29, 2016, Dr. Korban performed angioplasty and placed a stent to the

 mid right coronary artery and a stent to the left main coronary artery. Stenting a coronary lesion

 which is less than 70% is inappropriate and unnecessary. Stenting a native coronary artery that

 has a patent surgical graft is also inappropriate and unnecessary. The mid right coronary artery

 received a stent to an area that was not at least 70% stenotic and was therefore inappropriate and

 the left main coronary artery received a stent even though both the left internal mammary artery

 graft to the left anterior descending artery was patent, and the saphenous venous graft to the obtuse

 marginal branch of the circumflex artery was patent, and was also inappropriate. Additionally,

 shortness of breath and a reduced ejection fraction, which Dr. Korban noted in the medical record,

 are not appropriate indications for coronary angioplasty.




                                            Page 22 of 38
Case 1:17-cv-01079-STA-jay Document 25 Filed 07/24/19 Page 23 of 38                     PageID 112



         59.    Medicare was subsequently billed for these procedures and paid for unnecessary

 treatment, which also carried an inherent risk of complication from the unnecessary surgery. Dr.

 Korban performed these unnecessary procedures in order to enrich himself and Defendant

 Regional Hospital of Jackson.

         Medicare Patient T.T.

         81.    Patient T.T. was treated by Dr. Korban on October 14, 2016. A review of this

 patient’s medical record shows that Dr. Korban reported that an angiogram performed on that day

 revealed a “50% in-stent restenosis,” yet on that very same day Dr. Korban performed angioplasty

 to the circumflex artery even though the stenosis was less than 70%. Performing angioplasty to a

 coronary lesion with less than 70% is a breach of the standard of medical care and is inappropriate

 and unnecessary. (Redacted Medical Record of Patient T.T. is attached hereto has Exhibit 4.)

         60.    Medicare was subsequently billed for this test and procedure and paid for

 unnecessary treatment, which also carried an inherent risk of complication from the unnecessary

 surgery. Dr. Korban performed this unnecessary procedure in order to enrich himself and

 Defendant Regional Hospital of Jackson.

         Medicare Patient R.R.

         82.    Patient R.R. was treated by Dr. Korban on November 21, 2016. A review of the

 patient’s medical record shows that Dr. Korban reported that an angiogram performed on that day

 showed “50% haziness in the proximal and mid” of the left anterior descending artery (LAD)

 while, in fact, the left anterior descending artery had approximately a 20% mid stenosis.

 Additionally, the record showed that an angiogram performed on September 22, 2016, showed that

 the surgical graft to the left anterior descending artery was patent. Dr. Korban performed

 angioplasty and placed a stent to the mid left anterior descending artery on November 21, 2016.




                                           Page 23 of 38
Case 1:17-cv-01079-STA-jay Document 25 Filed 07/24/19 Page 24 of 38                    PageID 113



 Stenting a coronary lesion which is less than 70% is inappropriate and unnecessary. Stenting a

 native coronary artery that has a patent surgical graft is also inappropriate and unnecessary.

 (Redacted Medical Record of Patient R.R. is attached hereto has Exhibit 5.)

         61.    Medicare was subsequently billed for this test and procedure and paid for

 unnecessary treatment, which also carried an inherent risk of complication from the unnecessary

 surgery. Dr. Korban performed this unnecessary procedure in order to enrich himself and

 Defendant Dyersburg Regional Medical Center.

         62.    These five patient encounters serve as representative examples of the broader

 unlawful conduct of Defendants, whose actual overbilling to Medicare for inappropriate and

 unnecessary procedures totals in the multi-millions based on the amount of procedures that have

 been performed, and continue to be performed, by Defendants.

        B.      Unnecessary Cardiology Testing

         63.    In order to identify as many patients as possible for unnecessary procedures,

 Defendants engaged in a pattern and practice of unnecessary and excessive cardiology testing.

         64.    Dr. Korban’s clinics have Coronary Computed Tomography Angiogram (CCTA)

 machines, CT scanners, nuclear stress testing labs, and Calcium scoring machines, among others.

         65.    Unnecessary duplicate tests are performed on these machines strictly for financial

 gain. Many of the testing machines are of such poor quality or rely upon outdated technology that

 patients who have received the tests have to be retested whenever they are hospitalized.

         66.    One machine, an Acuson cardiac ultrasound machine, is over 10 years old and does

 not provide the level of detail that newer technology can provide. Two SonoSite cardiac ultrasound

 machines regularly provide results that are inconclusive due to malfunctioning probes.

         67.    Beyond the shoddy, malfunctioning and outdated equipment, Dr. Korban and Delta




                                           Page 24 of 38
Case 1:17-cv-01079-STA-jay Document 25 Filed 07/24/19 Page 25 of 38                    PageID 114



 regularly engage in testing which is not indicated.

         68.     The following patient encounters serve as representative examples of the broader

 unlawful conduct of Defendants, whose actual overbilling to Medicare for inappropriate and

 unnecessary testing totals in the multi-millions based on the number of tests that have been

 performed, and continue to be performed, by Defendants.

         Medicare Patient G.C.

          83.    Patient G.C. was subjected to several cardiology testing procedures that were

 conducted at Dr. Korban’s clinic. A review of the patient’s medical record shows that on May 24,

 2016, he was subjected to a nuclear stress test which was interpreted as normal and without

 coronary ischemia. On September 6, 2016, a coronary CT angiogram was performed. (Redacted

 Medical Record of Patient G.C. is attached hereto has Exhibit 6.)

         69.     Dr. Korban interpreted the test and stated “recommendation: based on CTA

 findings, left heart catheterization is recommended.” On September 9, 2016, a coronary angiogram

 was performed by Defendant Korban with the indication for the procedure identified by Dr.

 Korban as “angina equivalent CTA of the coronaries.”

         70.     The angiogram was also listed as part of an invasive cardiac evaluation prior to a

 lung biopsy. There is no such entity as “angina equivalent CTA” and a normal stress test, as was

 indicated on May 24, 2016, defines low cardiac risk for a lung biopsy and eliminates the need for

 a coronary angiogram. A coronary CT angiogram, especially in the setting of a normal stress test,

 should not be used to substantiate a coronary angiogram.

         71.     Dr. Korban ordered an unnecessary and inappropriate coronary angiogram for

 patient GC which was billed to, and paid for, by Medicare. Dr. Korban ordered the unnecessary

 testing strictly to enrich himself.




                                           Page 25 of 38
Case 1:17-cv-01079-STA-jay Document 25 Filed 07/24/19 Page 26 of 38                       PageID 115



         Medicare Patient H.M.

         84.    Patient H.M. was subjected to several cardiology testing procedures that were

 conducted at Dr. Korban’s clinic. A review of the patient’s medical record shows that on May 10,

 2016, they underwent a coronary CT angiogram that was interpreted by Dr. Korban as normal.

 (Redacted Medical Record of Patient H.M. is attached hereto has Exhibit 7.)

         72.    On August 29, 2016, the patient underwent a nuclear stress test which was also

 interpreted as normal. The stress test was performed as part of an evaluation of chest discomfort,

 which was then determined to be “non-cardiac.” On September 19, 2016, a repeat coronary CT

 angiogram was performed on Patient HM after it was ordered by Ms. Cara Roberson, a nurse

 employee of Dr. Korban. The indication for the study was “elevated coronary calcium score.” Dr.

 Korban interpreted the study and then made a recommendation for “left heart catheterization.”

         73.    On October 6, 2016, Dr. Korban performed coronary angiography and coronary

 angioplasty on the patient. Dr. Korban dictated that he knew the stress test was normal but

 performed the procedure because “CTA of the coronaries revealed significant coronary artery

 disease, hence cardiac Cath was warranted.” (sic.)

         74.    Coronary angioplasty is not appropriate based upon a coronary CT angiogram

 result, especially in the setting of a normal nuclear stress test as was indicated on August 29, 2016.

 Ischemia needed to be documented in the territory of the left anterior descending artery, where Dr.

 Korban placed the stent, as well as maximal medical management with dual anti-anginal

 medication treatment needing to fail prior to coronary angioplasty and stent placement.

         75.    Dr. Korban performed unnecessary testing and unnecessary angioplasty and stent

 placement on this patient, which was billed to, and paid for, by Medicare. The unnecessary testing

 and cardiology procedures were performed strictly to enrich Defendants.




                                            Page 26 of 38
Case 1:17-cv-01079-STA-jay Document 25 Filed 07/24/19 Page 27 of 38                     PageID 116



         Medicare Patient C.H.

         85.    This patient was subjected to several cardiology testing procedures that were

 conducted at Dr. Korban’s clinic. A review of the patient’s medical record shows that a nuclear

 stress test was performed on him on July 22, 2016. The test was performed because of syncope

 (loss of consciousness) and not because of angina. The test was interpreted as normal and without

 coronary ischemia. (Redacted Medical Record of Patient C.H. is attached hereto has Exhibit 8.)

         76.    A coronary CT angiogram was ordered and performed On September 14, 2016 with

 an indication of “elevated coronary calcium score.” The test was interpreted by Dr. Korban and a

 “recommendation: Based on CTA findings, recommend left heart catheterization” was made.

 Coronary angiography is not indicated in the setting of a normal nuclear stress test and absence of

 angina. An elevated coronary calcium score and abnormal coronary CT angiogram does not

 provide an acceptable indication for coronary angiogram.

         77.    Dr.   Korban    ordered   unnecessary testing      and   made    an   inappropriate

 recommendation to perform coronary angiography which was billed to, and paid for, by Medicare.

 The unnecessary testing was performed strictly to enrich Dr. Korban.

         Medicare Patient E.W.

         86.    This patient was subjected to several cardiology testing procedures that were

 conducted at Dr. Korban’s clinic. A review of the patient’s medical record shows that she

 underwent a coronary CT angiogram on August 11, 2016 which was ordered by Dr. Okewole, an

 employee of Dr. Korban and Delta. Dr. Korban interpreted the test as showing “mild disease.”

 On August 23, 2016, patient EW underwent a coronary calcium CT scan which was ordered by

 Ms. Roberson, a nurse employee of Dr. Korban. The coronary calcium CT scan was inappropriate

 and unnecessary as the patient had a coronary CT angiogram performed less than two weeks prior.




                                           Page 27 of 38
Case 1:17-cv-01079-STA-jay Document 25 Filed 07/24/19 Page 28 of 38                       PageID 117



 The unnecessary and inappropriate calcium CT scan was billed to, and paid for, by Medicare. This

 unnecessary testing was performed strictly to enrich Dr. Korban. (Redacted Medical Record of

 Patient E.W. is attached hereto has Exhibit 9.)

         78.    The amount of unnecessary and inappropriate testing conducted by Defendants has

 caused Medicare to pay tests which should never have been ordered, nor paid for. Further, while

 the results of said unnecessary tests should have been used to rule out additional interventions,

 they were instead overlooked or misinterpreted in order to bilk the government for unnecessary

 procedures.

 IV.            The False Claims Act

         79.    The FCA, as amended, provide in pertinent part that:

        “[A]ny person who (A) knowingly presents, or causes to be presented, a false or
        fraudulent claim for payment or approval; (B) knowingly makes, uses, or causes to
        be made or used, a false record or statement material to a false or fraudulent claim;
        ... or (G) knowingly makes, uses, or causes to be made or used, a false record or
        statement material to an obligation to pay or transmit money or property to the
        Government, or knowingly conceals or knowingly and improperly avoids or
        decreases an obligation to pay or transmit money or property to the Government, is
        liable to the United States Government for a civil penalty of not less than $5,500
        and not more than $11,000, as adjusted by the Federal Civil Penalties Inflation
        Adjustment Act of 1990…plus 3 times the amount of damages which the
        Government sustains because of the act of that person.” - U.S.C. § 3729(a)(1)

         80.    The terms “knowing” and “knowingly” in the FCA provision above “mean that a

 person, with respect to information (1) has actual knowledge of the information; (2) acts in

 deliberate ignorance of the truth or falsity of the information; or (3) acts in reckless disregard of

 the truth or falsity of the information.” 31 U.S.C. § 3729(b)(1)(A).

         81.    No proof of specific intent to defraud is required. 31 U.S.C. § 3729(b)(1)(B).

 V.             Government Insurance Programs

         82.    In 1965, Congress enacted the Health Insurance for the Aged and Disabled Act, 42




                                            Page 28 of 38
Case 1:17-cv-01079-STA-jay Document 25 Filed 07/24/19 Page 29 of 38                      PageID 118



 U.S.C. § 1395 et seq., known as the Medicare Program, as part of Title XVIII of the Social Security

 Act, to pay for the costs of certain health care services. Entitlement to Medicare is based on age,

 disability, or affliction with end-stage renal disease. See 42 U.S.C. §§ 426, 426-1.

         83.      Medicare only pays for services that are reasonable and necessary for the diagnosis

 or treatment of illness or injury or to improve the functioning of a malformed body member. 42

 U.S.C. § 1395y(a)(l)(A). In presenting claims for payment to Medicare, physicians and hospitals

 certify that the claims accurately describe the services rendered and that the services were

 medically indicated and necessary for the health of the patient.

         84.      Medicaid is a joint federal-state program in which the United States provides a

 significant share of funding. The Medicaid program in Tennessee - known as TennCare - pays for

 hospital and physician services for indigent individuals. CMS administers Medicaid on the federal

 level. Within broad federal rules, however, each state decides who is eligible for Medicaid, the

 services covered, payment levels, and administrative and operation procedures.

         85.      TennCare pays healthcare providers directly, with Tennessee obtaining the federal

 share of the payment from accounts that draw on funds from the United States Treasury. 42 C.F.R.

 §§ 430.0-430.30. Although the federal share of TennCare funding may vary from year to year, the

 federal medical assistance percentage (FMAP) for TennCare during the relevant time period was

 65.05 percent.

         86.      Like CMS, TennCare only pays for services that are medically necessary. T.C.A.

 § 71-5-144. To qualify as medically necessary under TennCare, a medical item or service must

 be required in order to diagnose or treat the medical condition, must be safe and effective and must

 be the least costly alternative course of diagnosis or treatment that is adequate for the medical

 condition.




                                            Page 29 of 38
Case 1:17-cv-01079-STA-jay Document 25 Filed 07/24/19 Page 30 of 38                         PageID 119



         87.    In presenting claims for payment to TennCare, physicians and hospitals certify that

 the claims accurately describe the services rendered and that the services were medically indicated

 and necessary for the health of the patient.

         88.    When diagnostic, interventional cardiology, angioplasty or other cardiology

 services are provided to Medicaid or Medicare patients in a hospital, the physician bills for his or

 her professional services and the hospital bills for services including the bed, nursing care, use of

 the operating room or catheterization lab and supplies, and other institutional charges.

         89.    Reimbursement for Medicare claims is made by the United States through the

 Centers for Medicare and Medicaid Services (“CMS”), which is an agency of the Department of

 Health and Human Services (“HHS”) and is directly responsible for the administration of the

 Medicare Program.

         90.    CMS contracts with private companies, referred to as “fiscal intermediaries,” to

 administer and pay claims from the Medicare Trust Fund. 42 U.S.C. § 1395(u). In this capacity,

 the fiscal intermediaries act on behalf of CMS. 42 C.F.R. § 413.64. Under their contracts with

 CMS, fiscal intermediaries review, approve, and pay Medicare bills, called “claims,” received

 from medical providers. Those claims are paid with federal funds.

         91.    There are two primary components to the Medicare Program, Part A and Part B.

 Medicare Part A authorizes payment for institutional care, including hospitals, skilled nursing

 facilities, home health care and hospice. 42 U.S.C. § 1395c-1395i-5. Medicare Part B is a federally

 subsidized, voluntary insurance program that covers a percentage of the fee schedule for physician

 services as well as a variety of medical and other services to treat medical conditions or prevent

 them. 42 U.S.C. §§ 1395j-1395w-5. The allegations herein involve both Parts A and B for services

 billed by the Defendants to Medicare.




                                            Page 30 of 38
Case 1:17-cv-01079-STA-jay Document 25 Filed 07/24/19 Page 31 of 38                     PageID 120



         92.    In order to get paid, a provider completes and submits a claim for payment on a

 designated claim form, which, during the relevant time period, was or has been designated either

 as a Form UB-4 or also known as a CMS-1450 form. This form contains patient-specific

 information including the diagnosis and types of services that are assigned or provided to the

 Medicare patient. The Medicare Program relies upon the accuracy and truthfulness of the UB-

 4/CMS-1450 to determine whether and what amounts the hospice provider is owed.

         93.    A key purpose of the UB-04/CMS-1450 is to protect the federal government from

 loss due to mistake or fraud. Medicare has the right to audit all provider claims and financial

 representations made by program participants to ensure their accuracy and preserve the integrity

 of the Medicare Trust Funds. However, while provider claims are potentially subject to audit

 review, it is generally known throughout the health care industry that fiscal intermediaries do not

 have sufficient resources to perform in-depth audits on the majority of claims submitted to them.

 For these reasons, the Medicare billing system relies substantially on the good faith of providers

 to prepare and file accurate claims.

         94.    To this end, the UB-04/CMS-1450 form contains the following warning:

         THE SUBMITTER OF THIS FORM UNDERSTANDS THAT MISREPRESENTATION OR
         FALSIFICATION OF ESSENTIAL INFORMATION AS REQUESTED BY THIS FORM, MAY
         SERVE AS THE BASIS FOR CIVIL AND MONETARY PENALTIES AND ASSESSMENTS
         AND MAY UPON CONVICTION INCLUDE FINES AND/OR IMPRISONMENT UNDER
         FEDERAL AND/OR STATE LAW(S). SUBMISSION OF THIS CLAIM CONSTITUTES
         CERTIFICATION THAT THE BILLING INFORMATION AS SHOWN ON THE FACE
         HEREOF IS TRUE, ACCURATE AND COMPLETE. THAT THE SUBMITTER DID NOT
         KNOWINGLY OR RECKLESSLY DISREGARD OR MISREPRESENT OR CONCEAL
         MATERIAL FACTS.

         95.    In order to get paid from Medicare, providers, like Defendants herein, complete

 and submit a claim for payment on a designated Health Insurance Claim Form, which, during the

 relevant time period, was or has been designated CMS-1450. This form contains patient-specific

 information including the diagnosis and types of services that are assigned or provided to the



                                           Page 31 of 38
Case 1:17-cv-01079-STA-jay Document 25 Filed 07/24/19 Page 32 of 38                       PageID 121



 Medicare patient. The Medicare Program relies upon the accuracy and truthfulness of the CMS-

 1450 to determine whether and what amounts the provider is owed.

         96.    That advisory is then followed by the following “Certification,” which must be

 signed by the chief administrator of the provider or a responsible designee of the administrator:

         CERTIFICATION BY OFFICER OR ADMINISTRATOR OF PROVIDER(S)

         I HEREBY CERTIFY that I have read the above statement and that I have
         examined the accompanying electronically filed or manually submitted cost report
         and the Balance Sheet and Statement of Revenue and Expenses prepared by [name
         of facility, ID number of facility] for the cost reporting period beginning [date] and
         ending [date] and that to the best of my knowledge and belief, it is a true, correct
         and complete statement prepared from the books and records of the provider in
         accordance with applicable instructions, except as noted. I further certify that I am
         familiar with the laws and regulations regarding the provision of the health care
         services, and that the services identified in this cost report were provided in
         compliance with such laws and regulations.

         97.    To this end, the Health Insurance Claim Form, CMS 1450, contains the following

 certification by the physician or supplier submitting a claim to Medicare:

         I certify that the services shown on this form were medically indicated and
         necessary for the health of the patient and were personally furnished by me or were
         furnished incident to my professional service by my employee under my immediate
         personal supervision, except as otherwise expressly permitted by Medicare or
         CHAMPUS regulations.

         98.    That certification is then followed by the following “Notice:”

         Anyone who misrepresents or falsifies essential information to receive payment
         from Federal funds requested by this form may upon conviction be subject to fine
         and imprisonment under applicable Federal laws.

                    Conditions of Participation and Conditions of Payment

         99.    To participate in the Medicare Program, a health care provider must also file a

 provider agreement with the Secretary of HHS. 42 U.S.C. § 1395cc. The provider agreement

 requires compliance with certain requirements that the Secretary deems necessary for participating

 in the Medicare Program and for receiving reimbursement from Medicare.



                                            Page 32 of 38
Case 1:17-cv-01079-STA-jay Document 25 Filed 07/24/19 Page 33 of 38                    PageID 122



         100.   One such important requirement for participating in the Medicare Program is that

 for all claims submitted to Medicare, claims may be submitted only when medical goods and

 services are (1) shown to be medically necessary and (2) are supported by necessary and accurate

 information. 42 U.S.C. § 1395y(a)(1)(A),(B); 42 C.F.R., Part 483, Subpart B; 42 C.F.R. § 489.20.

         101.   Various claims forms, including the Health Insurance Claim Form, require that the

 provider certify that the medical care or service rendered was medically “required,” medically

 indicated and necessary and that the provider is in compliance with all applicable Medicare laws

 and regulations. 42 U.S.C. § 1395n(a)(2); 42 U.S.C. § 1320c-5(a); 42 C.F.R §§ 411.400, 411.406.

 Providers must also certify that the information submitted is correct and supported by

 documentation and treatment records. Id. See also, 42 U.S.C. § 1320c-5(a); 42 C.F.R. § 424.24.

         102.   The practice of billing goods or services to Medicare and other federal health care

 programs that are not medically necessary is known as “overutilization.”

                              Obligation to Refund Overpayments

         103.   As another condition to participation in the Medicare Program, providers are

 affirmatively required to disclose to their fiscal intermediaries any inaccuracies of which they

 become aware in their claims for Medicare reimbursement.          42 C.F.R. §§ 401.601(d)(iii),

 411.353(d); 42 C.F.R. Part 405, Subpart C. See also 42 C.F.R. §§ 489.40, 489.31. In fact, under

 42 U.S.C. § 1320a-7b(a)(3), providers have a clear, statutorily created duty to disclose any known

 overpayments or billing errors to the Medicare carrier, and the failure to do so is a felony.

 Providers’ contracts with CMS carriers or fiscal intermediaries also require providers to refund

 overpayments. 42 U.S.C. § 1395u; 42 C.F.R. § 489.20(g).

         104.   Accordingly, if CMS pays a claim for medical goods or services that were not

 medically necessary, a refund is due and a debt is created in favor of CMS. 42 U.S.C. §




                                           Page 33 of 38
Case 1:17-cv-01079-STA-jay Document 25 Filed 07/24/19 Page 34 of 38                       PageID 123



 1395u(l)(3). In such cases, the overpayment is subject to recoupment. 42 U.S.C. § 1395gg.


                                       CAUSES OF ACTION

                                             Count I
                                    Submission of False Claims
                                     31 U.S.C. § 3729(a)(1)(A))

         105.   Relator alleges and incorporates by reference paragraphs 1–136 of this Amended

 Complaint as though fully set forth herein.

         106.   Through the acts described above, Defendants and their agents and employees, in

 reckless disregard for or deliberate ignorance of the truth or falsity of the information involved, or

 with actual knowledge of the falsity of the information, presented or caused to be presented, and

 are still presenting or causing to be presented, to the United States government and state

 governments participating in the Medicare and Medicaid, and other government sponsored

 insurance programs, false and fraudulent claims, records, and statements in order to obtain

 reimbursement for healthcare services that were falsely billed and/or not medically necessary, in

 violation of 31 U.S.C. § 3729(a)(1); 31 U.S.C. §3729 (a)(1)(A).

         107.   As a result of Defendants’ actions, as set forth above, the United States of America

 relied upon the statements and records submitted by Defendants and has been, and continues to

 be, severely damaged.

         108.   By virtue of Defendants’ conduct, the United States suffered damages and therefore

 is entitled to treble damages under the False Claims Act, plus a civil penalty for each claim of not

 less than $5,500 and not more than $11,000, as adjusted by the Federal Civil Penalties Inflation

 Adjustment Act of 1990.

                                             Count II
                                       Making False Record
                                     31 U.S.C. § 3729(a)(1)(B))



                                            Page 34 of 38
Case 1:17-cv-01079-STA-jay Document 25 Filed 07/24/19 Page 35 of 38                     PageID 124



         109.   Relator alleges and incorporates by reference paragraphs 1–136 of this Amended

 Complaint as though fully set forth herein.

         110.   Defendants, in reckless disregard or deliberate ignorance of the truth or falsity of

 the information involved, or with actual knowledge of the falsity of the information, knowingly

 made, used, or caused to be made or used, and may still be making, using or causing to be made

 or used, false records or statements material to the payment of false or fraudulent claims, in

 violation of 31 U.S.C. § 3729(a)(2); 31 U.S.C. § 3729(a)(1)(B).

         111.   In addition to the creation of false medical records and the submission of false

 invoices as described above, Defendant Korban has specifically falsely certified compliance with

 his Integrity Agreement all while knowing he was in violation of its express terms. Defendants

 CHS, Tennova, RHJ and DRMC have knowingly falsely certified compliance with the laws and

 rules regulating Medicare.

         112.   As a result of Defendants’ actions, as set forth above, the United States of America

 and the state governments participating in the Medicare and Medicaid, and other government

 sponsored insurance programs have been, and may continue to be, severely damaged.

         113.   By virtue of Defendants’ conduct, the United States and listed States suffered

 damages and therefore are entitled to treble damages under the False Claims Act, plus a civil

 penalty for each claim of not less than $5,500 and not more than $11,000, as adjusted by the

 Federal Civil Penalties Inflation Adjustment Act of 1990.

                                            Count III
                                      Reverse False Claims
                                    31 U.S.C. § 3729(a)(1)(G))

         114.   Relator alleges and incorporates by reference paragraphs 1–136 of this Amended

 Complaint as though fully set forth herein.




                                           Page 35 of 38
Case 1:17-cv-01079-STA-jay Document 25 Filed 07/24/19 Page 36 of 38                     PageID 125



         115.   Through the acts described above and otherwise, Defendants and their agents and

 employees knowingly made, used, or caused to be made or used, false records and statements

 material to obligations to pay or transmit money to the government, or knowingly concealed,

 improperly avoided or decreased their obligation to pay money to the United States government

 that they improperly or fraudulently received.

         116.   Defendants also failed to disclose to the government material facts that would have

 resulted in substantial repayments by them to the federal and state governments in violation of 31

 U.S.C. § 3729(a)(1)(G).

         117.   Defendants, at all relevant times to this action, had an ongoing legal obligation to

 report and disclose overpayments to the government pursuant to 42 C.F.R. §§ 401.601(d)(iii),

 411.353(d); 42 C.F.R. Part 405, Subpart C, 42 C.F.R. §§ 489.40, 489.31, 42 U.S.C. § 1320a-

 7b(a)(3), 42 U.S.C. § 1395u; and 42 C.F.R. § 489.20(g), and failed to do so.

         118.   As a result of Defendants’ actions, as set forth above, the United States of America

 has been, and may continue to be, severely damaged. By virtue of Defendants’ conduct, the United

 States suffered damages and therefore is entitled to treble damages under the False Claims Act,

 plus a civil penalty for each claim of not less than $5,500 and not more than $11,000, as adjusted

 by the Federal Civil Penalties Inflation Adjustment Act of 1990.

                                           Count IV
                               Conspiracy to Submit False Claims
                                   31 U.S.C. § 3729(a)(1)(C)

         119.   Plaintiff alleges and incorporates by reference paragraphs 1–136 of this Amended

 Complaint as though fully set forth herein.

         120.   Defendants entered into agreements in order to conspire to defraud the United

 States by submitting false or fraudulent claims for reimbursement from the United States, acting




                                           Page 36 of 38
Case 1:17-cv-01079-STA-jay Document 25 Filed 07/24/19 Page 37 of 38                      PageID 126



 through its programs, Medicare, Medicaid, and other government sponsored insurance programs,

 for money to which they were not entitled, in violation of 31 U.S.C. § 3729(a)(3) (2006) and 31

 U.S.C. § 3729(a)(1)(C) (2012).

         121.   Acting in concert, Defendant Korban and his practice group Delta, worked in

 conjunction with Defendants CHS’ and Tennova’s hospitals DRMC and RHJ to submit false or

 fraudulent claims for cardiac procedures and evaluations which were not medically necessary.

 Salary subsidy agreements and payments between the Defendants cemented their participation in

 this cabal.

         122.   By virtue of Defendants’ conspiracy to defraud the United States, the United States

 suffered damages and therefore is entitled to treble damages under the False Claims Act, plus a

 civil penalty for each claim of not less than $5,500 and not more than $11,000, as adjusted by the

 Federal Civil Penalties Inflation Adjustment Act of 1990.

         WHEREFORE, Relator demands judgment against all Defendants as follows:

     A. That this Court order Defendants to cease and desist from violating 31 U.S.C. §3729 et
        seq. and the equivalent provisions of the state statutes set forth above.

     B. That this Court declare that Defendant Dr. Korban is in violation of the terms of his
        Integrity Agreement.

     C. That this Court enter judgment against each Defendant in an amount equal to three times
        the amount of damages the United States government has sustained because of each
        Defendant’s actions, plus a civil penalty of $11,000 for each false claim, together with the
        costs of this action, with interest, including the cost to the United States government for
        its expenses related to this action.

     D. That this Court enter judgment against Defendants for the maximum amount of actual
        damages under 31 U.S.C. §3729 et seq.

     E. That Plaintiff/Relator be awarded all costs incurred, including his attorneys' fees.

     F. That in the event the United States intervenes in this action, Plaintiff/Relator be awarded
        25% of any proceeds of the claim, and that in the event the United States government does
        not intervene in this action, Relator be awarded 30% of any proceeds.


                                            Page 37 of 38
Case 1:17-cv-01079-STA-jay Document 25 Filed 07/24/19 Page 38 of 38                     PageID 127




    G. That the United States and Plaintiff/Relator receive all relief, both in law and in equity, to
       which they are entitled.

        Plaintiff/Relator requests a trial by jury.

        Respectfully submitted this 24th day of July, 2019.

                                                       /s/ James D. Young
                                                By: ________________________________
                                                    James D. Young (Fla. Bar No. 567507)
                                                    jyoung@forthepeople.com
                                                    (pro hac vice)
                                                    Shelby Serig (Fla. Bar No. 721581)
                                                    sserig@forthepeople.com
                                                    (pro hac vice to be filed)
                                                    MORGAN & MORGAN
                                                    COMPLEX LITIGATION GROUP
                                                    76 S. Laura Street, 11th Floor
                                                    Jacksonville, Florida 32202
                                                    Tel: (904) 361-0012 Fax (904) 361-4307

                                                      Kathryn Barnett (TN No. 15361)
                                                      kbarnett@forthepeople.com
                                                      Jason Gichner (TN No. )
                                                      jgichner@forthepeople.com
                                                      MORGAN & MORGAN
                                                      810 Broadway, Suite 105
                                                      Nashville, Tennessee 37203
                                                      Tel: (615) 490-0944

                                                      W. Bryan Smith (TN No. 18230)
                                                      MORGAN & MORGAN MEMPHIS, LLC
                                                      One Commerce Square, Suite 2600
                                                      Memphis, Tennessee 38103
                                                      Tel: (901) 217-7000
                                                      Fax: (901) 333-1897
                                                      Email: bryans@forthepeople.com


                                                      Attorneys for Plaintiff/Relator




                                            Page 38 of 38
